CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the "Agreement") effective as of September 13, 2008
(the “Effective Date”)

BETWEEN        PROTECWERX INC.      800 Fifth Avenue, Suite 4100      Seattle,
Washington, 98104        (the "Company")  AND        DARRIN ZINGER      33110
Township Road 243      Calgary, Alberta, T3Z 2M6        (the “Consultant”) 


WHEREAS:

A.      The Company is involved in development of recreational and work safety
apparel and equipment.   B.      The Company wishes to retain the Consultant as
the Company’s Director, Chief Executive Officer. Chief Financial Officer,
Principal Accounting Officer, Secretary and Treasurer.  

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1.      ENGAGEMENT AS A CONSULTANT   1.1      The Company hereby engages the
Consultant as a consultant to provide the services of the Consultant in
accordance with the terms and conditions of this Agreement and the Consultant
hereby accepts such engagement.  



2.      TERM OF THIS AGREEMENT   2.1      The term of this Agreement shall begin
as of the Effective Date and shall continue until terminated by either party.  





3.      CONSULTANT SERVICES   3.1      The Consultant agrees to perform the
following services during the Term and undertake all responsibilities and duties
usual for the Director, Chief Executive Officer, Chief Financial Officer,
Principal Accounting Officer, Secretary and Treasurer of the Company, including:
   The Consultant shall:





           a)      make all decisions and take all actions involved in the
directing and administering of the Company;   b)      assist the Company in
business development;   c)      assist the Company in identifying and additional
products to add to its existing technology;  



 

--------------------------------------------------------------------------------

d)      assist the Company in targeting and procuring other potential mergers
and acquisitions of businesses complimentary to the Company;   e)      liaise
with and assist the Company’s legal counsel, accountants and auditors in the
production of legal, accounting and audit documents, including but not limited
to regulatory disclosure documents;   f)      Consultant shall develop,
implement, and oversee general management policies, and control and reporting
structures to enable the Company’s management to optimally monitor and control
the Company’s operations;               g)      assist the Company in completing
and filing all required disclosure documents with the SEC; and   h)      assist
the Company in seeking and retaining employees or consultants who will
contribute to the Company’s business plan  

                                                                                        
(collectively, the "Consulting Services")

3.2     The Consultant shall devote its time, attention and energies to the
business affairs of the Company as may be reasonably necessary for the provision
of the Consulting Services, or when otherwise hired by the Company, and may not
engage in other personal or business activities during the days when the Company
has retained the Consultant’s services.

3.3      In providing the Consulting Services, the Consultant shall:     a)     
comply with all applicable federal, provincial, state, municipal and foreign
statutes, laws and regulations;     b)      not make any misrepresentation or
omit to state any material fact that shall result in a misrepresentation
regarding the business of the Company;     c)      not disclose any information
about the Company, its business, or its subsidiaries to anyone prior to the
information being released to the general public, unless specifically given
written permission to make the specific disclosure by the Company;     d)     
exercise only such powers and perform such duties in relation to the business of
the Company as may from time to time be vested in or assigned to it in writing
by the Company and comply with all reasonable directions given to it by the
Company in connection with the provision of the Services;     e)      not hold
itself out as being able to commit the Company, or hold itself out as an agent,
partner, joint venture, employee, director or officer of the Company; and    
f)      not employ any person in any capacity, or contract for the purchase or
rental of any service, article or material, nor make any commitment, agreement
or obligation whereby the Company shall be required to pay any monies or other
consideration without the Company's prior consent in each instance.   3.4     
The Consultant shall at all times be an independent contractor and the
Consultant shall not be deemed to be an employee of the Company.  



4.      CONSULTANT FEE   4.1      In consideration for the provision of the
Consulting Services during the Term, the Company shall pay the Consultant:



           4.1.1      a monthly fee of US $400;   4.1.2      a monthly fee of US
$1,400 if the Company sells an aggregate of 5,000 units of its Ankle Armor
product during the Term     4.1.3

a monthly fee of $4,900 if the Company sells an aggregate of 50,000 units of its
Ankle Armor product during the Term; or

4.1.4 a monthly fee of $14,900 if the Company sells an aggregate of over 500,000
units of its Ankle Armor product during the Term.

 4.2     The Company shall also pay the Consultant a monthly fee of $100 for the
use of 33110 Township Road 243, Calgary, Alberta, T3Z 2M6 as its principal
corporate office.

--------------------------------------------------------------------------------

 

5.      REIMBURSEMENT OF EXPENSES   5.1      The Consultant may incur reasonable
expenses in the performance of the services requested  

by the Company. In the event that such reasonable expenses are incurred, the
Consultant shall be reimbursed for their full cost by the Company.
Notwithstanding the preceding, any expenses over USD $300 must be approved by
the Company before they are incurred by the Consultant and reimbursed.

6.      CONFIDENTIALITY   6.1      “Confidential Information” means the specific
terms and conditions set forth in this Agreement, and any information of the
Company, or of any entity controlling, controlled by, or under common control
with the Company (individually and collectively an “Affiliate”), which
information is non-public, confidential or proprietary in nature, including,
without limitation, business information, trade secrets, technical or
non-technical data, know-how, formulas, patterns, compilations, computer
programs and software (including source and object code), devices, drawings,
processes, methods, techniques, financial and product plans or data, lists of or
information regarding actual or potential customers or suppliers, and other
business information which: (i) derives economic value, actual or potential,
from not being generally known to or readily ascertainable by proper means, by
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.   6.2      Consultant acknowledges that certain of the
material and information made available to Consultant by the Company in the
performance of the Consulting Services shall constitute Confidential
Information. Consultant recognizes that the Confidential Information is the sole
and exclusive property of the Company, and Consultant shall use its best efforts
and exercise utmost diligence to protect and maintain the confidentiality of the
Confidential Information.     Consultant shall not, directly or indirectly, use
or disclose the Confidential Information, whether or not acquired, learned,
obtained or developed by Consultant alone or in conjunction with others, except
as such disclosure or use may be required in connection with the performance of
the Services or as may be consented to in writing by the Company.   6.3      The
Confidential Information is and shall remain the sole and exclusive property of
the Company regardless of whether such information was generated by Consultant
or by others, and Consultant agrees that upon termination of this Agreement it
shall deliver promptly to the Company all such tangible parts of the
Confidential Information including records, data, notes, reports, proposals,
client lists, correspondence, materials, marketing or sales information,
computer programs, equipment, or other documents or property which are in the
possession or under the control of Consultant without retaining copies thereof.
  6.4      Each of the obligations of Consultant in this section 6 shall also
apply to any confidential information of customers, joint venture parties,
partners, employees, contractors, directors, officers or shareholders of the
Company or an Affiliate, or to any other entities of any nature whatsoever with
whom the Company or any Affiliate has business relations.   6.5     
Notwithstanding the foregoing provisions of this clause, Consultant shall not be
liable for the disclosure or use of any of the Confidential Information to the
extent that the Confidential Information:     (a)      was in the public domain
prior to the Effective Date of this Agreement or subsequently came into the
public domain through no fault of Consultant;  

--------------------------------------------------------------------------------

  (b)      was lawfully received by Consultant from a third party, which third
party was, to the knowledge of Consultant, free of any obligation of
confidentiality;     (c)      was already in the lawful possession of Consultant
without an obligation to maintain its confidentiality prior to its disclosure to
Consultant;     (d)      is required to be disclosed by applicable law, or in a
judicial or administrative proceeding, but only so long as Consultant, to the
extent it is not legally prohibited, gives the Company notice, prior to any
disclosure, of any request to disclose Confidential Information so that the
Company has an opportunity to object to the production or disclosure of the
requested information. In the event that Confidential Information is produced
under such legal compulsion, such production shall be strictly limited to the
requesting party as dictated by applicable law or court order, shall be limited
in scope to the extent practicable, and shall not otherwise affect the
confidential nature of such Confidential Information;     (e)      can be proven
to have been subsequently and independently developed, without violation of this
Agreement, by employees, consultants or agents of the Consultant who did not
have access to the Confidential Information; or     (f)      is disclosed by
Consultant in accordance with the prior written approval of the Company, but
only to the extent allowed and for the limited purposes specified in such
written approval. Such permitted disclosure shall not otherwise affect the
confidential nature of such Confidential Information.   6.5      For purposes of
this Agreement, Confidential Information shall not be deemed to be in the public
domain or be in Consultant’s lawful possession merely because it consists of
components that are within the public domain.   6.6      The covenants and
agreements contained in this section 6 shall survive the expiration or
termination of this Agreement.   7.      NON-SOLICITATION   7.1      Consultant
shall not during the Term of this Agreement hire or take away or cause to be
hired or taken away any employee or consultant of the Company. Additionally, for
a period of 12 months following the termination of this Agreement, Consultant
shall not hire or take away or cause to be hired or taken away any employee or
consultant who was in the employ of the Company during the 12 months preceding
such termination.   8.      REPRESENTATIONS AND WARRANTIES   8.1      The
Company represents that it is a corporation in good standing in the place of its
incorporation, that it has the lawful right and corporate authority to enter
into and carry out its obligations under this Agreement and that the person
signing on behalf of the Company has the authority to bind the Company to the
terms and conditions of this Agreement.   9.      TERMINATION   9.1     
Termination without Cause. Each party shall have the right to terminate this
Agreement at any time by providing written notice to the other not less than 15
days prior to the desired date of termination.   9.2      Termination for
Default. If either party (i) breaches any warranty or other material provision
of this agreement, (ii) files a voluntary petition in bankruptcy, (iii) is
subject to an involuntary petition in bankruptcy filed against it, or (iv) if a
trustee or liquidator is appointed for either party, whether directly or in
relation to that parties properties (each and all such events being herein
defined as “default”) then at any time during the continuance of such default
the other party may, in addition to any other rights it may have at law or in
equity, suspend delivery or performance of the Services as are affected by such
default, and/or terminate this Agreement with respect to all Services or such
Services as are affected by such default. A default by either party under this
Agreement shall not be deemed to be a default under any and all other agreements
between Consultant and the Company.   Notwithstanding the foregoing, the party
relying on such default shall provide written notice of its intention to
terminate this Agreement by reason of default hereunder and the defaulting party
shall have seven days from its receipt of such notice within which to cure such
default (provided that the foregoing notice requirement shall not apply in the
case of default which, by its nature, cannot be cured within seven days).

--------------------------------------------------------------------------------

  9.3      Force Majeure. If it shall be impossible or become illegal for either
party to substantially perform hereunder as required for a temporary period due
to strike, flood or other natural calamity or catastrophe or due to governmental
law, order or regulation, then such impossibility shall not constitute a default
hereunder, and each of the provisions hereof shall continue with full force and
effect; except that the Term of this Agreement shall be extended for a term
equal to the duration of such temporary impossibility of performance. If such
impossibility by either party shall continue for a period of more than seven
days, either party may then terminate this Agreement by providing written notice
to the other.   9.4      Unreleased Shares. The Consultant hereby agrees that if
this Agreement is terminated, any Shares issued, but not yet released in
accordance with the provisions of Section 4.1 of this Agreement, shall remain in
the possession of the Company and shall be cancelled (the “Abandoned Shares”).
The Consultant shall abandon any further rights to the Abandoned Shares.   10. 
    MISCELLANEOUS   10.1      Relationship Between the Parties. Nothing
contained in this Agreement shall be construed as creating an employer/employee
relationship. It is expressly understood that the relationship between the
parties shall be that of independent contractors, whether for the purposes of
any federal, state or provincial tax taxation law, rule or regulation of the
United States of America, Canada, or otherwise.   10.2      Time. Time is of the
essence of this Agreement.   10.3      Presumption. This Agreement or any
section thereof shall not be construed against any party due to the fact that
said Agreement or any section thereof was drafted by said party.   10.4     
Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.   10.5     
Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.   10.6     
Good Faith, Cooperation and Due Diligence. The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement. All promises and covenants are mutual and dependent.   10.7     
Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby. 
 

--------------------------------------------------------------------------------

10.8      Assignment. This Agreement may not be assigned by either party hereto
without the written consent of the other, but shall be binding upon the
successors of the parties.   10.9      Notices. All notices required or
permitted to be given under this Agreement shall be given in writing and shall
be delivered, either personally or by express delivery service, to the party to
be notified. Notice to each party shall be deemed to have been duly given upon
delivery, personally or by courier, addressed to the attention of the officer at
the address set forth heretofore, or to such other officer or addresses or by
such other means as either party may designate, upon at least five days written
notice, to the other party.   10.10      Entire agreement. This Agreement
contains the entire understanding and agreement among the parties. There are no
other agreements, conditions or representations, oral or written, express or
implied, with regard thereto. This Agreement may be amended only in writing
signed by all parties.   10.11      Waiver. A delay or failure by any party to
exercise a right under this Agreement, or a partial or single exercise of that
right, shall not constitute a waiver of that or any other right.   10.12     
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement. In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.   10.13 
    Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.   10.14      Counsel. The parties
expressly acknowledge that each has been advised to seek separate counsel for
advice in this matter and has been given a reasonable opportunity to do so.  
10.15      Jurisdiction. The parties hereby attorn to the jurisdiction of the
courts of Alberta for all matters arising from this Agreement.  

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

PROTECWERX INC.      Per:    /s/ Jerry Boyd /s/ Darrin Zinger  Jerry Boyd, Chief
Executive Officer  Darrin Zinger 


--------------------------------------------------------------------------------